Citation Nr: 1115177	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jennifer White, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army Reserves from October 1999 to April 2000.  She had additional periods of active duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2009, the Veteran presented hearing testimony before the undersigned at a Travel Board hearing held at the St. Petersburg RO.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran's claim was remanded in January 2010 for further development.  The claim has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

After careful review of the record, the Board finds that further evidentiary development is needed before the claim may be finally adjudicated, for the reasons explained below.

In the present case, the Veteran seeks entitlement to service connection for residuals of a right shoulder injury.  She contends that she injured her right shoulder in August 2004, which was in a period of active duty for training (ACDUTRA).  She asserts that she has experienced right shoulder pain since that time.  She further asserts that she has primarily self-treated her right shoulder with Naproxen. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing inactive duty training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1131.  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Cuevas v. Principi, 3 Vet. App. 542 (1992).

In the present case, the RO has denied the Veteran's claim because the evidence did not show that the injury, while documented in service records, was the result of participation in ACDUTRA or IDTA and because no line of duty investigation had been submitted.  However, since the issuance of the May 2008 statement of the case (SOC), the Veteran has submitted a copy of her orders to report for 5 days of active duty training beginning August 16, 2004, in West Palm Beach, Florida, as documented in correspondence dated August 13, 2004.  The Veteran has also provided an individual sick slip dated August 19, 2004, wherein it is noted that the she injured her right shoulder in the line of duty while moving some computer equipment.  Additionally, the Veteran has submitted a DA Form 2173, Statement of Medical Examination and Duty Status, dated August 19, 2004, revealing that she received outpatient treatment on said date for an injury, specifically a strain of the right upper extremity while lifting computers, which occurred while the Veteran was on active duty (though it appears the form should have indicated active duty for training) and was incurred in the line of duty.  It was further noted that no formal line of duty investigation was required.  Moreover, a VA treatment record dated August 19, 2004, shows that the Veteran received treatment in the emergency room for right arm pain after having lifted and transported computers at work earlier that morning and was discharged with a diagnosis of right shoulder and arm strain.

After consideration of the above, the Board finds that this evidence sufficiently establishes that a right shoulder injury occurred during an ACDUTRA period.

As noted above, the Veteran has further competently reported continued right shoulder pain since the August 2004 injury.  It is observed that service records subsequent to the Veteran's injury appear to support her account of continued right shoulder symptomatology following the initial injury.  For example, in her November 2004 report of medical history, the Veteran wrote that she continued to have mild discomfort involving her right shoulder and took Naproxen whenever she felt right shoulder pain.  She also acknowledged having difficulty doing push-ups due to right shoulder pain in the Standard Form 507, Functional Capacity Certificate report, which was dated November 16, 2004.  In January 2005, the Veteran was noted to have right shoulder pain in the DA Form 3349, Physical Profile, and her PULHES profile shows the annotation of "2" in the second category of ("U") for upper extremities.  Approximately one year later, in December 2005, it was noted that the Veteran was unable to perform push-ups due to shoulder problems and her PULHES profile at that time shows the annotation of "3" in the second category of "U" for upper extremities.  The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Thus, the evidence shows that the Veteran had a right shoulder injury during an ACDUTRA period and indicates that she has had continued right shoulder pain since that time.  However, it is unclear from the record whether the Veteran currently has a right shoulder disability and, if so, whether such disability is related to the August 2004 injury that occurred during her ACDUTRA period.  

VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board previously remanded for the Veteran to be afforded a VA examination in light of the above information.  However, there is an indication in the claims file from the West Palm Beach VA Medical Center that the Veteran did not attend her scheduled VA medical examination in May 2010.  In this regard, the Board observes that notice was ostensibly sent to the Veteran's address in Royal Palm Beach, Florida, which is also where the supplemental statement of the case (SSOC) dated February 2011 was sent.  However, notice of the examination from the Nashville RO was sent to an address in the Bronx, New York, during April 2010.  Thus, it appears that she may not have received either the examination notice or the February 2011 SSOC.  Thus, in the interests of fairness, the Board should again remand the claim to afford the Veteran an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate medical examination for her claimed residuals of a right shoulder injury.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.

Additionally, any letter providing notice to the Veteran of the scheduling of her examination must be obtained and associated with the claims file.  Such letter should be sent to both the Royal Palm Beach, Florida, and Bronx, New York, addresses indicated in the record.

a. The examiner should identify any right shoulder disorder (i.e., residuals of the August 2004 right shoulder injury) that have been demonstrated by the Veteran since filing her service connection claim in July 2006.

b. The examiner must state whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that any identified current right shoulder disorder is related to the Veteran's August 2004 right shoulder injury; or whether such a relationship to service is less likely than not (i.e., a probability of less than 50 percent.)

c. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2. After the above development has been accomplished to the extent possible, the Veteran's claim should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


